
	

114 HR 4095 IH: To amend the charter of the Gold Star Wives of America to remove the restriction on the federally chartered corporation, and directors and officers of the corporation, attempting to influence legislation.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4095
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Ms. Brownley of California introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the charter of the Gold Star Wives of America to remove the restriction on the federally
			 chartered corporation, and directors and officers of the corporation,
			 attempting to influence legislation.
	
	
 1.Revision of Federal charter restrictions on Gold Star Wives of AmericaSection 80507 of title 36, United States Code, is amended— (1)by striking subsection (b); and
 (2)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.  